    Case 1:19-cv-00576 Document 93-1 Filed 09/17/20 Page 1 of 11 PageID #: 1350




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                BLUEFIELD DIVISION

OHIO VALLEY ENVIRONMENTAL
COALITION, et al.,

                  Plaintiffs,

           v.                                            Civil Action No. 1:19-cv-00576


BLUESTONE COAL CORPORATION,

                  Defendant.

      SURREPLY TO DEFENDANT’S REPLY TO PLAINTIFFS’ OPPOSITION TO
                    DEFENDANT’S MOTION FOR STAY

                                           INTRODUCTION

           Plaintiffs respectfully submit this Surreply in opposition to Defendant’s motion for stay. The

justifications for this Surreply are twofold. First, on the very day that Defendant submitted its Reply

to this Court, it also produced in discovery material evidence that contradicts arguments in its Reply.

Second, Defendant makes new arguments in support of its stay motion in its Reply, including false

characterizations of the content of confidential settlement discussions. As explained below,

Defendant’s representation that it has demonstrated compliance with its selenium limits at Outfall 006

is contradicted by evidence produced on the very day Defendant filed its Reply, and that

noncompliance means that the balance of the harms on the question of a stay favors Plaintiffs.

Accordingly, the proposed administrative consent order (“ACO”) between the West Virginia

Department of Environmental Protection (“WVDEP”) and Defendant does not warrant a stay of this

action.1



1
 Defendant also contends in its reply that Plaintiffs’ characterizations of the ACO as “self-dealing”
and a “conflict of interest” are “ad hominem attack[s],” “groundless,” “untrue,” “baseless,” and
“sign[s] of desperation.” CM/ECF #92 at 1–2, 6 n.6. Yet Defendant does not even attempt to dispute
  Case 1:19-cv-00576 Document 93-1 Filed 09/17/20 Page 2 of 11 PageID #: 1351




    I.       DEFENDANT VIOLATED THE MONTHLY AVERAGE SELENIUM LIMIT
             ON OUTFALL 006 IN AUGUST 2020, ESTABLISHING THAT IT REMAINS
             IN A STATE OF NONCOMPLIANCE AT THAT OUTFALL.

         As the late Justice Scalia recognized in the context of Clean Water Act-regulated discharges,

         [a] good or lucky day is not a state of compliance. Nor is the dubious state in which a
         past effluent problem is not recurring at the moment but the cause of that problem
         has not been completely and clearly eradicated. When a company has violated an
         effluent standard or limitation, it remains . . . ‘in violation’ of that standard or limitation




either that Governor Justice has a financial interest in Bluestone Coal Corporation or that Governor
Justice has control over the WVDEP.

Governor Justice’s 2020 West Virginia Ethics Commission Financial Disclosure Statement establishes
that the Governor, during the past calendar year, held an interest with a fair market value of $10,000
or more in Bluestone Coal Corporation. Surreply Ex. 1 at 6, 8. It appears that the Governor has not
put his financial interests in a blind trust or other conflict-mitigating arrangement, leading the West
Virginia legislature to consider whether ethics reform is necessary. “Lawmakers Call for Ethics Reform
to Deal With Billionaire Resort-Owning Governor,” ProPublica (Aug. 21, 2019), available at
https://www.propublica.org/article/lawmakers-call-for-ethics-reform-to-deal-with-billionaire-
resort-owning-governor.

Moreover, the Governor controls the WVDEP. Under West Virginia law, WVDEP’s cabinet secretary
“shall be appointed by the Governor . . . and serves at the will and pleasure of the Governor.” W. Va.
Code §22-1-6(e).

“In self-dealing, an officeholder’s official role allows her to affect one or more of her own personal
interests.” Stark, Conflict of Interest in American Public Life 41(2003) (emphasis added). Government
officials can engage in self-dealing where the governmental entities they head provide financial benefits
to the officials’ business interests, regardless of the official’s actual participation in the provision of
benefits. Id. at 41–44; see also Smith v. United States, 305 F.2d 197, 213 (9th Cir. 1962) (upholding
conviction of director of government agency for violating self-dealing prohibitions even in the absence
of evidence of personal participation by the defendant).

Here, Defendant attempts to use an administrative settlement to reduce its exposure to financial
penalties for violations of federal environmental laws. In that way, the ACO offers financial benefit
to Defendant. It is uncontested that the Governor has a financial interest in Defendant and that he
controls WVDEP. As explained by Stark and held in Smith, no evidence of personal participation is
necessary for self-dealing to exist in these circumstances. As a result, Plaintiffs’ characterizations of
the ACO as “self-dealing” and a “conflict of interest” are relevant and well-supported.
                                                       2
    Case 1:19-cv-00576 Document 93-1 Filed 09/17/20 Page 3 of 11 PageID #: 1352




        so long as it has not put in place remedial measures that clearly eliminate the cause of
        the violations.

Gwaltney of Smithfield v. Chesapeake Bay Found., 484 U.S. 49, 69 (1987) (Scalia, J., concurring in

part and concurring in the judgment). Defendant has insisted to this Court and apparently to WVDEP

in negotiations surrounding the ACO that, despite having taken no action to treat selenium at Outfall

006 of WV/NPDES Permit WV1006304, it is in compliance with its selenium limits at Outfall 006.

Memorandum Op. & Order, CM/ECF #76 at 2 (“Defendant also explains that Outlet 006 has been

compliant with its selenium effluent limit for the last four months.”); Memo. of Law in Support of

D.’s Motion for Stay Pending Resolution of Proposed Consent Order With WVDEP, CM/ECF #84

(“[T]he draft Consent Order specifically recognizes . . . Bluestone has demonstrated compliance at

Outlet 006.”).2 But recently produced evidence shows that Defendant’s good fortune has run out and

it remains in a state of noncompliance at Outfall 006.

        Remarkably, on the very day that it insisted to this Court in its reply brief in support of its stay

motion that Plaintiffs’ claim for injunctive relief is moot because it is “absolutely clear” that permit

violations will not recur, Defendant produced evidence to Plaintiffs that conclusively establish a

permit violation in August 2020 at Outfall 006. Surreply Ex. 2. Specifically, that evidence establishes

that on August 12, 2020, the selenium concentration in Defendant’s discharge from Outfall 006 was

4.2 µg/L, and that on August 20, 2020 the selenium concentration in discharge from that outfall was

7.1 µg/L. Accordingly, the average monthly selenium concentration at Outfall 006 in August 2020

was 5.65 µg/L—in violation of the permit limit of 4.7 µg/L. Defendant’s August 2020 violation of

its average limit subjects it to a penalty for each day of the month, which amounts to 31 days and an


2
 In its Reply brief, Defendant qualifies its representations about compliance at Outfall 006 by
characterizing it as a recognition by WVDEP or “to the satisfaction of [WV]DEP”, rather than as an
ostensible fact, suggesting Defendant knew, when it filed its Reply, that an unqualified claim of present
compliance at Outfall 006 would be false in light of the August 2020 violation discussed herein.
CM/ECF #94 at 8, 10.
                                                     3
    Case 1:19-cv-00576 Document 93-1 Filed 09/17/20 Page 4 of 11 PageID #: 1353




additional $1,729,800 in civil penalties. United States v. Smithfield Foods, Inc., 972 F. Supp. 338, 340

(E.D. Va. 1997), aff’d, 191 F.3d 516, 527 (4th Cir. 1999); 40 C.F.R. § 19.4; 85 Fed. Reg. 1751.

        The evidence of Defendant’s August 2020 violation of its selenium limits at Outfall 006 is

relevant to Defendant’s stay motion in three ways. First, it defeats Defendant’s contention that

Plaintiffs’ claim for injunctive relief is moot because it is in compliance with its selenium limits at

Outfall 006.3 Second, it defeats Defendant’s position that Plaintiffs’ claim for civil penalties is moot

because Defendant has not paid, and is not obligated to pay, the statutory maximum penalty for that

violation. Pub. Interest Research Grp. of New Jersey, Inc. v. Elf Atochem N. Am., Inc., 817 F. Supp.

1164, 1171–72 (D.N.J. 1993) (holding that, in a Clean Water Act citizen suit to enforce permit

violations, “the possibility that substantial additional penalties may by imposed [by the court] . . .

creates a sufficient case or controversy to avoid mootness”). Finally, the August 2020 violation

contradicts Defendant’s argument that Plaintiffs face no prejudice from a stay because “Bluestone has

achieved compliance with [its] selenium limits.” CM/ECF #92 at 14.

II.     DEFENDANT FAILED TO CARRY ITS HEAVY BURDEN TO JUSTIFY A STAY.

        For the first time on reply, Defendant acknowledges that it must establish a hardship or

inequity to support its stay motion that outweighs potential prejudice to Plaintiffs. CM/ECF #92 at

13 (citing White v. Ally Financial, 969 F. Supp. 2d 451 (S.D. W. Va. 2013)). As the Fourth Circuit has

held, “[t]he party seeking a stay must justify it by clear and convincing circumstances outweighing

potential harm to the party against whom it is operative.” Williford v. Armstrong World Indus., Inc.,

715 F.2d 124, 127 (4th Cir. 1983).




3
 Plaintiffs note that although modification of the selenium limits on Outfalls 005, 007, and 008 if
WVDEP were to finalize the draft permit might moot Plaintiffs’ claims for injunctive relief on those
outfalls, such a modification would not moot Plaintiffs’ claims for civil penalties for past violations at
Outfalls 005, 007, and 008. See, e.g., Chesapeake Bay Found., Inc. v. Gwaltney of Smithfield, Ltd.,
890 F.2d 690, 697 (4th Cir. 1989).
                                                    4
    Case 1:19-cv-00576 Document 93-1 Filed 09/17/20 Page 5 of 11 PageID #: 1354




        Despite its recognition of the applicable test, Defendant still fails to carry its heavy burden.

The only hardship that it articulates is a “need for Bluestone . . . to expend further funds defending

this action if the Court would ultimately determine the case should be dismissed as moot.” CM/ECF

#92 at 13–14. That argument falls short because “being required to defend a suit, without more, does

not constitute a ‘clear case of hardship or inequity’ within the meaning of [the Supreme Court’s

landmark stay decision in] Landis [v. North Amer.. Co., 299 U.S. 248, 254 (1936)].” Lockyer v. Mirant

Corp., 398 F.3d 1098, 1112 (9th Cir. 2005).

        Rather than establish its own hardship, Defendant attempts to downplay the readily apparent

prejudice to Plaintiffs by asserting that its selenium discharges are lawful and by making

representations about confidential settlement discussions between the Parties. CM/ECF #92 at 14.

Defendant made those arguments for the first time in its reply brief.

        Defendant’s first effort to downplay the prejudice to plaintiffs is to once more insist that it is

not violating the Clean Water Act. Despite Defendant’s protests to the contrary, its ongoing discharges

of a toxic pollutant in excess of its permit limits is causing environmental harm and, consequently,

prejudice to Plaintiffs. As Defendant acknowledges, West Virginia’s water quality standard for

selenium is exceeded where, inter alia, selenium fish tissue concentrations exceed 8.0 mg/kg.

CM/ECF #92 at 9; W. Va. C.S.R. §47-2-8.27.1. On September 8, 2020, Defendant produced evidence

in discovery of two fish collected downstream from Outfall 006 in July 2020 with tissue concentrations

of 8.4 mg/kg and 8.6 mg/kg. Surreply Ex. 3 at 5. Those results are consistent with a fish tissue

concentration downstream of Outfall 006 collected by Defendant in December 2019 of 8.809 mg/kg.

CM/ECF #92-4 at 24. 4 Those elevated fish tissue concentrations are evidence of ongoing




4
 Contrary to Defendant’s contention that it did not “request . . . to utilize fish tissue analysis at Outlet
006” in its permit modification request “[b]ecause Outlet 006 has been in substantial compliance over
the last several months,” Defendant did not seek a permit modification for Outfall 006 at least in part
                                                     5
  Case 1:19-cv-00576 Document 93-1 Filed 09/17/20 Page 6 of 11 PageID #: 1355




environmental harm from Defendant’s continuing violations and, hence, of the prejudice to Plaintiffs’

interests from a stay.

        Defendant’s second effort to downplay the prejudice to Plaintiffs is to offer a description of

the terms of a potential settlement floated by Plaintiffs’ counsel, and then contend that “if Bluestone

were to pay Plaintiffs a significant amount of money and transfer substantial property to them, then

[Plaintiffs] have no concern about any potential harm due to selenium at Red Fox for the next three

years.” CM/ECF #92 at 14–15. As a threshold matter, in the foregoing quote Defendant intentionally

mischaracterizes the very settlement terms Defendant describes. Implicit within that

mischaracterization is a preposterous accusation of extortion. The purported recipient of the $600,000

payment and the property would be the West Virginia Land Trust—an independent, non-profit third

party—not the Plaintiffs. CM/ECF #92 at 14. The goal behind the property donation was the

permanent protection of that land from development or exploitation and the completion of a public

access corridor from the City of Beckley to the New River Gorge National River. The property at

issue—believed to have substantial value because of its location and size—is located between land

already under the control of the West Virginia Land Trust and the New River Gorge National River

and is owned by Stretcher Neck Properties, LLC (another Justice family company). See Surreply Ex.

1 at 13. As Defendant is well aware, the ultimate goal was public ownership of the property to benefit

Beckley and Raleigh County generally. Protecting forests in sensitive watersheds like the New River

has substantial water quality benefits, and any money received by the West Virginia Land Trust in

settlement would have also been earmarked to protect or improve the State’s water quality. So, far

from improper, the proposed settlement offer was designed to benefit the public and the waters of

the State.



because the fish with elevated selenium loads downstream of that outfall made it likely that Defendant
would ultimately receive more stringent effluent limitations. Surreply Ex. 4 (Doss Tr. at 43–45).
                                                  6
 Case 1:19-cv-00576 Document 93-1 Filed 09/17/20 Page 7 of 11 PageID #: 1356




        Defendant’s mischaracterization overlooks the common practice in settlement of Clean Water

Act citizen suits of allocating funds to a Supplemental Environmental Project in the region where the

violations occurred to offset, or in lieu of, civil penalties, which must be paid to the United States

Treasury. See, e.g., Sierra Club v. Powellton Coal Co., LLC, Civ. No. 2:08-cv-01363, 2010 WL 4791590,

at *3 (S.D. W. Va. Nov. 18, 2010). The West Virginia Land Trust has implemented multiple

Supplemental Environmental Projects using monies received under consent decrees entered by this

Court in Clean Water Act citizen suits. See, e.g., Ohio Valley Envtl. Coal., Inc. v. Patriot Coal Corp.,

Civ. No. 3:11-cv-00115, 2012 WL 895939, at *3 (S.D. W. Va. Mar. 15, 2011) (approving consent decree

that included a payment of $6,750,000 to the West Virginia Land Trust in order to fund a Supplemental

Environmental Project to restore riparian areas and preserve land in the affected watersheds).

        In all events, Defendant’s representations of confidential settlement discussions violate Rule

408 and cannot be used to weigh the competing interests in a stay. Defendant has, with its improper

disclosure in its Reply, forced Plaintiffs to explain and defend a settlement proposal that, under the

Rules and protocols of good faith negotiation among lawyers, should have remained confidential.

Defendant attempts to justify its disregard of fair dealing and the strictures of Rule 408 by contending

that it may use statements made in confidential settlement discussions to rebut contentions of

irreparable harm under Rule 408(b). CM/ECF #92 at 14. Defendant relies on two unpublished

opinions from foreign district courts for its position, but ignores recent Fourth Circuit precedent that

forbids Defendant’s reliance on evidence of confidential settlement discussions in these

circumstances.

        The Fourth Circuit has long recognized that “[t]he public policy of favoring and encouraging

settlement makes necessary the inadmissibility of settlement negotiations in order to foster frank

discussions.” Fiberglass Insulators, Inc. v. Dupuy, 856 F.2d 652, 654 (4th Cir. 1988). And the Fourth

Circuit has further explained that “[a]ttorneys must be afforded wide latitude in the conduct of

                                                   7
  Case 1:19-cv-00576 Document 93-1 Filed 09/17/20 Page 8 of 11 PageID #: 1357




settlement negotiations if [Rule 408] is to have any effect.” Id. Based on the strong public policies

underlying Rule 408, the Fourth Circuit held on September 1, 2020, that Rule 408(b) does not allow

the admission of evidence of settlement discussions for any purpose where the purpose is “inseparable

from proving or disproving the validity or amount of the disputed claim.” Macsherry v. Sparrows

Point, LLC, ___ F.3d ___, 2020 WL 5200687, at *10 (4th Cir. Sept. 1, 2020).

        Here, the purported purposes for which Defendant attempts to offer evidence of confidential

settlement discussions are inseparable from proving or disproving the validity or amount of Plaintiffs’

claims. First, Defendant represents that Plaintiffs were willing to accept a donation of a specific dollar

figure and a parcel of valuable property to a third party. CM/ECF #92 at 14–15. Such evidence goes

directly to the amount of Plaintiffs’ claim for civil penalties, and hence whatever ostensible purpose

Defendant offers is inseparable from the claimed amount of civil penalties. Hence, under Macsherry,

the Court may not consider Defendant’s proffer.

        Second, Defendant’s representation that Plaintiffs were willing to allow Defendant three years

to comply with the selenium limits in its permit goes directly to the validity of Plaintiffs’ claim for

injunctive relief. Accordingly, Defendant cannot offer representations of Plaintiffs’ settlement

statements for purposes of evaluating prejudice to Plaintiffs from a stay because that purpose is

inseparable from the purpose of contesting the validity of Plaintiffs’ claim for injunctive relief.

Macsherry, 2020 WL 5200687, at *10. Accordingly, the Court may not consider Defendant’s

representations of Plaintiffs’ confidential statements for any purpose in this litigation.

        Rule 408 acknowledges that evidence of statements made in confidential settlement

negotiations “is irrelevant, since the offer may be motivated by a desire for peace rather than from any

concession of weakness of position.” Fed. R. Evid. 408, Advisory Committee Notes. At most,

Defendants’ representations of Plaintiffs’ settlement position show only that Plaintiffs were willing to

forbear further relief for their harms and compromise their claims on certain terms. In other words,

                                                    8
  Case 1:19-cv-00576 Document 93-1 Filed 09/17/20 Page 9 of 11 PageID #: 1358




at most Plaintiffs’ statements show their desire for peace. Without those terms, Plaintiffs are unwilling

to forbear further relief or compromise their claims. Nor are they willing to accept further delay in

obtaining that relief.

        In short, the selenium bioaccumulating in fish downstream of Outfall 006 establishes prejudice

to Plaintiffs from Defendant’s ongoing violations of federal law. Moreover, Defendant’s bad faith

should not be rewarded by permitting it to use statements made by Plaintiffs’ counsel in confidential

settlement discussions to question the prejudice to Plaintiffs. Plaintiffs’ counsel has negotiated many

settlement agreements over the years and has never, before now, encountered a party or counsel

willing to impermissibly exploit confidential statements made in good faith to try to reach settlement

in a pernicious effort to score points. Plaintiffs note that Defendant’s counsel also made statements

during those negotiations that it would not want disclosed to this Court for fear it would compromise

Defendant. Such statements are made in all settlement negotiations—that is the very nature of trying

to reach compromise. Plaintiffs, however, will not follow Defendant’s lead by disclosing its laywyer’s

confidential statements. Finally, even if Defendant could rely on evidence of Plaintiffs’ counsels’

statements, the most that evidence would establish is that Plaintiffs were willing to compromise on

certain terms. Accordingly, Defendant’s effort to downplay the prejudice to Plaintiff from a stay fails.

                                           CONCLUSION

        Because this case will not be mooted by finalization of the ACO, because Defendant has failed

to establish any hardship or inequity absent a stay, and because Plaintiffs will be prejudiced by further

delay in this matter, Plaintiffs respectfully request that the Court deny Defendant’s stay motion.

                                                        Respectfully submitted,

                                                        /s/ Derek O. Teaney
                                                        DEREK O. TEANEY (WVBN 10223)
                                                        J. MICHAEL BECHER (WVBN 10558)
                                                        APPALACHIAN MOUNTAIN ADVOCATES, INC.
                                                        P.O. Box 507

                                                   9
Case 1:19-cv-00576 Document 93-1 Filed 09/17/20 Page 10 of 11 PageID #: 1359




                                          Lewisburg, WV 24901
                                          Telephone: (304) 646-1182
                                          Email: dteaney@appalmad.org

                                          JAMES M. HECKER (DCBN 291740)
                                          PUBLIC JUSTICE
                                          1620 L Street, NW Suite 630
                                          Washington, DC 20036
                                          Telephone: (202) 797-8600, ext. 225
                                          Email: jhecker@publicjustice.net

                                          Counsel for Plaintiffs




                                     10
 Case 1:19-cv-00576 Document 93-1 Filed 09/17/20 Page 11 of 11 PageID #: 1360




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              BLUEFIELD DIVISION

OHIO VALLEY ENVIRONMENTAL
COALITION, WEST VIRGINIA
HIGHLANDS CONSERVANCY,
APPALACHIAN VOICES, and
THE SIERRA CLUB,

               Plaintiffs,

       v.                                           Civil Action No. 1:19-cv-00576


BLUESTONE COAL CORPORATION,

               Defendant.
                                CERTIFICATE OF SERVICE

        I, Derek O. Teaney, hereby certify that, on September 17, 2020, I electronically filed the
foregoing document with the Clerk of the Court using the CM/ECF system, which will send
notification of such filing to each of the following CM/ECF participants:

       MICHAEL W. CAREY
       S. BENJAMIN BRYANT
       CAREY, SCOTT, DOUGLAS & KESSLER, PLLC
       707 Virginia Street, East, Suite 901
       P.O. Box 913
       Charleston, WV 25323
       mwcarey@csdlaw.com
       sbbryant@csdlawfirm.com
       Counsel for Defendants


                                     /s/ Derek O. Teaney
                                     DEREK O. TEANEY (WVBN 10223)




                                               11
